Broyles, C. J.
1. In a misdemeanor case the defendant may be convicted on the testimony of a witness for the State, although proof of the witness’s general bad character has been introduced to impeach him, and no evidence has been offered to sustain his character, and no corroborating circumstance has been proved. It is entirely for the jury to determine whether .the witness has been impeached or whether his evidence is credible. Rice v. Eatonton, 15 Ga. App. 505 (4) (83 S. E. 868).
2. Under the above-stated ruling and the facts of the instant case the defendant’s conviction was authorized, and the refusal to grant a new trial was not error.

Judgment affirmed.


Luke and Bloodworih, JJ., concur.